 



Exhibit 10.41
AMENDMENT NO. 7
TO
INVERNESS MEDICAL INNOVATIONS, INC.
2001 STOCK OPTION AND INCENTIVE PLAN
     The Inverness Medical Innovations, Inc. 2001 Stock Option and Incentive
Plan (the “Plan”) is hereby amended by deleting the first sentence of Section
3(a) of the Plan and replacing it with the following:
     “The maximum number of shares of Stock reserved and available for issuance
under the Plan shall be 11,074,081 shares, subject to adjustment as provided in
Section 3(b).”
     Except as herein amended, the provisions of the Plan shall remain in full
force and effect.
AS APPROVED BY THE BOARD OF DIRECTORS: November 7, 2007.
AS APPROVED BY THE STOCKHOLDERS: December 20, 2007

 